Citation Nr: 1104548	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-32 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for dental trauma (claimed 
as broken tooth sustained while practicing martial arts).


WITNESSES AT HEARING ON APPEAL

Appellant and A.J.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to July 1983. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision issued by the RO, which 
in pertinent part denied the Veteran's claims for entitlement to 
service connection for asthma, hypertension and dental disorders.  
The Veteran testified before the undersigned Veterans Law Judge 
(VLJ) in a hearing at the RO in October 2010.  A transcript of 
that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the courts are applicable to this 
appeal.  In the present case, the RO issued a Supplemental 
Statement of the Case (SSOC) on July 29, 2010.  Subsequently, the 
RO received additional evidence, including an October 2010 
private facility treatment record indicating an etiological 
relationship between the Veteran's period of service and his 
claimed asthma and a lay statement from the Veteran's employer 
addressing the Veteran's hypertension.  The Board has 
preliminarily reviewed these records and finds that they are of 
such significance that they would need to be considered in the 
disposition of the Veteran's claims for service connection.  The 
Veteran has not waived review of these records by the RO.  It is 
incumbent upon the agency of original jurisdiction, here the RO, 
to issue a SSOC following its receipt of new and pertinent 
evidence; however, the RO never issued an SSOC addressing these 
pertinent records.  The absence of an SSOC constitutes a 
procedural error requiring a remand to the RO.  See 38 C.F.R. 
§§ 19.9, 19.31, 19.37 (2010).

Accordingly, the case is REMANDED for the following action:

After consideration of all the evidence 
added to the claim file since the July 29, 
2010 SSOC, the Veteran's claims for 
entitlement to service connection for 
claimed asthma, hypertension and dental 
trauma should be readjudicated.  
Thereafter, the Veteran should be furnished 
with a SSOC, and should be given an 
opportunity to respond.

Then, as indicated, this case should be returned to the Board for 
the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


